Citation Nr: 0017678
Decision Date: 11/20/00	Archive Date: 12/28/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  99-03 037	)	DATE NOV 20, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Los Angeles, California


ORDER


     The following corrections are made in a decision issued by the Board in this case on July 6, 2000:

     In the ORDER, page 9, The appeal is denied. is corrected to read A 50 percent initial rating for the veterans service-connected PTSD is granted, subject to the governing criteria regarding the payment of monetary awards.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals





Citation Nr: 0017678	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-03 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the 30 percent disability rating initially assigned 
for post-traumatic stress disorder (PTSD) is appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which granted service connection 
for PTSD and assigned a 30 percent disability rating.

The Board notes that in an April 2000 statement the veteran's 
representative asserted on his behalf a claim of entitlement 
to a total disability rating based upon individual 
unemployability.  The Board refers this matter to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected PTSD is manifested by 
social and industrial impairment with reduced reliability and 
productivity due to significant anxiety, chronic sleep 
impairment, flattened (labile) affect, disturbances of 
motivation and mood (depression), loss of concentration 
(analogous to mild memory loss), panic attacks greater than 
once a week (evidenced by intrusive thoughts of battle, 
nightmares, exaggerated startle response, hypervigilance), 
and difficulty establishing and maintaining effective work 
and social relationships. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for entitlement to the 
assignment of an initial rating of 50 percent for PTSD have 
been met for the entire period of the claim.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher rating for 
service-connected PTSD is warranted because PTSD is more 
disabling than contemplated by the initially assigned 30 
percent disability rating.  He specifically contends that he 
has nightmares, panic attacks, trouble sleeping, and 
depression. 

Initially, the Board notes that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim of disagreement with the 
assignment of an initial rating for service-connected PTSD 
that is plausible.  With regard to initial ratings, an appeal 
from an award of service connection and initial rating is a 
well-grounded claim as long as the rating schedule provides 
for a higher rating and the claim remains open.  See Shipwash 
v. Brown, 
8 Vet. App. 218, 224 (1995).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in a claim 
of disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a). 

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC, then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson, 12 Vet. App. at 126. 

The veteran was service connected for PTSD by a June 1998 
rating decision which also assigned a 30 percent disability 
rating pursuant to Diagnostic Code (DC) 9411, effective from 
December 1997 (date of claim for service connection for 
PTSD).  Under 38 C.F.R. § 4.130, DC 9411, PTSD is evaluated 
as follows for the 30, 50, 70 and 100 percent ratings, 
respectively:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name [100 percent].

Claims file medical evidence regarding the veteran's PTSD 
consists of reports of a January 1998 private examination and 
of a March 1998 VA examination.  The January 1998 private 
examination report notes findings including recurring 
thoughts of Korean War battle, guilt, hypervigilance, night 
sweats, sleep impairment including nightmares, exaggerated 
startle response, loss of concentration, social withdrawal 
except from his wife and three daughters and a sense of 
foreshortened future.  The private examiner characterized the 
veteran's PTSD as "severe" and assigned a Global Assessment 
of Functioning (GAF) score of 38.  

The March 1998 VA examination report also notes a strong and 
supportive relationship between the veteran and his wife and 
daughters.  The VA examiner noted the veteran's reports of 
increasingly intrusive thoughts and nightmares and found that 
the veteran was alert and oriented, depressed, preoccupied, 
showed labile affect, cried frequently and that he showed 
poor eye contact, halting speech and had a history of 
suicidal ideation.  Diagnostic testing disclosed 
"significant symptoms of depression and vegetative signs 
likely" and "significant anxiety symptoms to such an extent 
that it makes his ability to function in his routine life 
difficult at best."  The examiner also found that 
"[o]bsessional or ruminative thoughts and guilt feelings are 
likely" as were low energy levels.  The VA examiner 
characterized the veteran's PTSD as chronic and severe and 
assigned a current GAF score of 70.

The examination reports disclose that both the private and VA 
examiners found the veteran's PTSD to demonstrate essentially 
similar symptomatology, including recurring, obsessional, 
ruminative and intrusive thoughts of battle, guilt, 
hypervigilance, night sweats, sleep impairment including 
nightmares, exaggerated startle response, loss of 
concentration, social withdrawal except from his wife and 
daughters, a sense of foreshortened future, depression and 
vegetative signs, significant anxiety, preoccupation, labile 
affect, frequent crying, poor eye contact, halting speech, a 
history of suicidal ideation, and low energy levels.

The symptomatology of occupational and social impairment, due 
to such symptoms as depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, and mild memory loss (evidenced by 
impaired concentration) is encompassed by a 30 percent 
rating.  38 C.F.R. §§ 4.130, DC 9411.  However, the evidence 
also reflects that the veteran's service-connected PTSD is 
manifested by symptomatology contemplated by a 50 percent 
rating, including social and industrial impairment with 
reduced reliability and productivity due to flattened 
(labile) affect, disturbances of motivation and mood 
(depression), loss of concentration (as analogous to 
impairment of short- or long-term memory), and panic attacks 
greater than once a week (evidenced by thoughts of battle, 
nightmares, exaggerated startle response, hypervigilance), 
and difficulty establishing and maintaining effective work 
and social relationships.  The Board finds the March 1998 VA 
examiner's opinion that the veteran's ability to function in 
life was "difficult at best" to evidence such difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board also notes that the veteran has 
some speech impairment, described as halting speech, though 
not characterized as circumstantial, circumlocutory, or 
stereotyped speech.  

With regard to the assigned GAF scores, the GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF score of 38 indicates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant), or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia), or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  The Board notes the substantial 
discrepancy in GAF scores assigned by the two examiners, and 
finds the March 1998 VA examination by a Ph.D., which was 
based on psychological testing and more extensive reporting 
of current symptomatology, to be more highly probative than 
the private examination by a licensed social worker.  
However, the Board finds it significant that both of the 
examiners, regardless of the GAF score assigned, 
characterized the veteran's PTSD as "severe."  The Board 
also finds that the overall disability picture, as indicated 
by specific symptomatology, is more probative of the 
veteran's level of disability than a 70 GAF which represents 
only some "mild" symptoms, or a 38 GAF which represents 
impairment in reality testing or communication or major 
impairment in family relations or judgment or thinking, which 
the evidence does not show.  

In consideration of the foregoing, the Board finds that the 
medical evidence is at least in equipoise with regard to 
whether a 30 percent or 50 percent rating is warranted.  For 
these reasons, the Board finds that, with the resolution of 
reasonable doubt in the veteran's favor, the schedular 
criteria for entitlement to the assignment of an initial 
rating of 50 percent for PTSD in this case have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, DC 9411.  
Additionally, the Board finds that a staged rating is not 
warranted, as the evidence does not demonstrate that the 
veteran's PTSD was significantly better or worse during the 
appeal period from the dated of claim for service connection 
in December 1997.  Fenderson.  In making the determination 
that the evidence demonstrates that a 50 percent rating is 
warranted, the Board has resolved all reasonable doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

However, the preponderance of the evidence is against 
entitlement to a 70 percent rating for any period during the 
pendency of the claim on appeal.  The evidence does not 
reflect that the veteran's service-connected PTSD was at any 
time during this appeal manifested by any of the additional 
criteria for a 50 percent rating under DC 9411.  
Specifically, there is no evidence of social and industrial 
impairment with reduced reliability and productivity due to 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty understanding complex commands, impaired judgment, 
or impaired abstract thinking.  38 C.F.R. § 4.130.  The 
evidence reflects that the veteran has a strong and 
supportive relationship with his wife and daughters.  The 
veteran's reported loss of concentration is well contemplated 
by the 50 percent rating diagnostic criterion of impairment 
of short- and long-term memory.  Likewise, the evidence does 
not reflect that the veteran's service-connected PTSD was at 
any time during this appeal manifested by almost any of the 
criteria for a 70 percent rating under DC 9411, such as 
deficiencies in most areas due to such symptoms as 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, near 
continuous panic or depression which affects the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or the inability to establish and 
maintain effective relationships.  While the veteran has been 
found to have panic attacks which the Board finds roughly 
analogous to panic attacks more than once a week, the 
evidence does not show that such attacks are near continuous.  
Although the veteran has depression, it is not shown to 
affect the ability to function independently, appropriately, 
and effectively.  38 C.F.R. § 4.130. 


ORDER

The appeal is denied.



		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

